Mr. Justice Heydenfeldt delivered the opinion of the Court.
Mr. Chief Justice Murray concurred.
The statement of facts is insufficient to bring the claim sued on within the operation of the Statute of Limitations of the State of Vermont. That Act bars a claim like this in eight years; but it deducts from this fixed period all the time of the defendant’s absence from the State, unless he has left attachable property to satisfy the judgment. In the answer, there is no averment of the condition which allows the statute to continue running. But in the agreed statement of facts, it is shown that the defendant’s intestate “ was the owner of known attachable property, which he left in Vermont, and which remained there.” Even if the issue warranted the admission of evidence which would justify this finding, it is insufficient to meet the demands of the Vermont statute; for according to the construction of it, given by the Courts of that State, it means that the defendant must have enough visible property to satisfy the demand of his creditor. Hill v. Bellows, 15 Vermont; Wheeler v. Brewer, 20 ib.; Boyce v. Hurd, 24 ib.
Nor is the claim barred by the limitation Act of this State. Statutes of limitation do not act retrospectively; they do not begin to run until they are passed, and our statute is not yet as old as the time which it fixes to bar a claim like this. Judgment affirmed.